Citation Nr: 0611756	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  03-05 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

3.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1946 to 
July 1949 and from September 1950 to December 1951.

This appeal comes to the Board of Veterans' Appeals (Board) 
from an October 2002 rating decision.


FINDINGS OF FACT

1.  The veteran's bilateral hearing loss is manifested by 
hearing acuity at Level II in the right ear and Level II in 
the left ear.

2.  The medical evidence fails to link the cause of the 
veteran's COPD to service.

3.  The veteran has not been diagnosed with asbestosis, or 
with any other disease linked to asbestos exposure.


CONCLUSIONS OF LAW

1.  Criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.7, 4.85, 4.86 (2005).

2.  Criteria for service connection for COPD have not been 
met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309 (2005).

3.  Criteria for service connection for asbestosis have not 
been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity. Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.

Pursuant to VA's rating schedule, the assignment of a 
disability rating for hearing impairment is derived by a 
purely mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second (Hertz).  To evaluate the degree of disability 
from bilateral defective hearing, the rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  A 10 percent evaluation for bilateral 
defective hearing is assigned when the hearing acuity is at 
least at Level I in the better ear and Level X in the poorer 
ear, or Levels II and V, or Levels III and IV respectively.  
38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.

The veteran underwent a VA audiologic examination in February 
2005, the results of which are as follows, with pure tone 
thresholds recorded in decibels:



HERTZ



1000
2000
3000
4000
RIGHT
30
40
70
70
LEFT
30
40
70
70

The average pure tone threshold in each ear was 52.5 
decibels, and the veteran had speech recognition scores of 84 
percent in each ear.  The veteran was diagnosed with mild to 
severe sensorineural hearing loss.

Applying the recorded pure tone threshold averages and speech 
recognition scores to table VI, a numeric designation of 
hearing impairment of level II is established for each ear.

Designations of II and II equates to a noncompensable 
disability evaluation for bilateral hearing loss.  38 C.F.R. 
§ 4.85.  

The veteran had several additional VA audiological 
examinations in October 2002 and May 2003, but neither 
examination showed hearing loss which was even as severe as 
the hearing loss shown by the February 2005 examination, and 
thus neither examination showed compensable hearing loss.  As 
such, the preponderance of evidence does not support a 
compensable rating for bilateral hearing loss, and the 
veteran's claim is therefore denied.


II.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

COPD

The veteran has been diagnosed with COPD, the cause of which 
he believes is either asbestos exposure or radiation exposure 
during his naval service.

The medical evidence confirms that the veteran has a lung 
disability, diagnosed as COPD (see Dr. Poole's letter dated 
in January 2003, and the October 2002 VA examination report); 
and the veteran's testimony, and other evidence, indicates 
that he was exposed to asbestos during his military service.  
However, the medical evidence of record fails to connect the 
veteran's COPD with his time in service or with any in-
service exposure.

Service medical records reflect that the veteran's lungs were 
normal on his separation physical; and at a VA examination in 
October 2002, the examiner indicated that pulmonary function 
tests supported a diagnosis of severe COPD related to 
smoking.

While the veteran believes that his asbestos exposure while 
in the Navy caused his COPD, his claims file is void of a 
medical opinion of record which indicates that it is as 
likely as not that asbestos exposure during service caused 
his COPD.

The veteran also asserted that he was exposed to radiation 
during Operation Sandstone in 1948, when his ship, the U.S.S. 
Toledo, participated in the atomic testing (the evidence of 
exposure to radiation is based solely on the veteran's 
testimony, and has not been confirmed by any independent 
sources); and he believes that this radiation exposure may 
have caused his COPD.

Service connection for a disability which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 
1997).  

First, in the absence of competent medical evidence linking a 
disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that the 
disease manifest to a specific degree, for those veterans who 
meet the requirements of a radiation exposed veteran who 
engaged in radiation risk activity.  However, COPD is not a 
disease on this list of presumptive diseases.  See 
38 U.S.C.A. § 1112(c)(3); 38 C.F.R. § 3.309(d)(3).

Secondly, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), found 5 years 
or more after service (for most of the listed diseases) in an 
ionizing radiation exposed veteran may also be service-
connected if the VA Under Secretary for Benefits determines 
that they are related to ionizing radiation exposure while in 
service or if they are otherwise linked medically to ionizing 
radiation exposure while in service.  Other claimed diseases 
may be considered radiogenic if the claimant has cited or 
submitted competent scientific or medical evidence which 
supports that finding.  38 C.F.R. § 3.311(b)(4).  However, 
COPD has not been determined to be a radiogenic disease by 
VA, and the veteran has not cited or submitted any competent 
scientific or medical evidence that shows that COPD is a 
radiogenic disease.

Thirdly, the veteran may show that his COPD is directly 
linked to service.  However, the veteran's claims file is 
void of a medical opinion of record indicating that it is as 
likely as not that his COPD was caused by something during 
his time in service such as asbestos exposure or radiation 
exposure.  Additionally, the veteran's lungs were normal at 
time of discharge from service, and the earliest records of 
treatment for COPD do not appear for more than forty years.  
As such, the veteran's claim of entitlement to service 
connection for COPD is denied.

Asbestosis

The veteran testified that he served in the engine room of 
the U.S.S. Toledo where he was exposed to asbestos.  Medical 
records confirm that the veteran has been exposed to 
asbestos, but the veteran has never been diagnosed with 
either asbestosis or with another disease linked to asbestos 
exposure.

In February 2002, the veteran presented for treatment with 
questionable asbestos lung disease.  Dr. M., a private 
physician, noted that the veteran had smoked 40 pack years, 
and diagnosed the veteran with COPD and with asbestos 
exposure (based on a finding of pleural thickening on the 
right lung which was consistent with exposure to asbestos). 

In October 2002, the veteran underwent a VA examination where 
it was noted that he had a 20 pack year history of smoking.  
The examiner noted that a chest X-ray failed to show any 
evidence of asbestosis, and a high resolution CT scan of the 
chest revealed normal appearing lung parenchyma and pleura.  
There was no evidence of asbestos-related interstitial 
pulmonary fibrosis or asbestos-related pleural disease 
anywhere.  Furthermore, pulmonary function tests supported a 
diagnosis of severe COPD related to smoking.

In May 2004, another private physician, Dr. E., indicated 
that emphysema was the likely cause of the veteran's 
shortness of breath.  This physician also indicated that the 
veteran had some impairment of oxygen transfer at the 
microscopic level; the cause of which he opined could be 
either emphysema or asbestosis.  However, "could be" in the 
context of a medical opinion is the same as "could not be" 
and therefore cannot provide the requisite nexus.  See Obert 
v. Brown, 5 Vet. App. 30, 33 (1993).  Furthermore, no 
indication was given that the veteran even has asbestosis.    

While the veteran may have been exposed to asbestos during 
service, he has not been diagnosed with a disability related 
to asbestos exposure; and, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for 
asbestosis is denied.


III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in April 2005.  By this, and by previous 
letters, the statement of the case and supplemental statement 
of the case, the veteran was informed of all four elements 
required by the Pelegrini II Court as stated above. 

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

Service medical records, VA treatment records, and private 
treatment records have been obtained.  The veteran has also 
been provided with several VA examinations (the reports of 
which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before a 
decision review officer, and was offered the opportunity to 
testify at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 

In light of the denial of the veteran's claims, no disability 
rating or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess/Hartman v. Nicholson, Nos. 01-1917, 02-1506, 2006 
WL 519755 (U. S. Vet. App. Mar. 3, 2006).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A compensable rating for bilateral hearing loss is denied.

Service connection for COPD is denied.

Service connection for asbestosis is denied.


______________________________________________
M.E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


